Citation Nr: 9925184	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for post traumatic 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant had active service from December 1979 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The appellant and his spouse appeared at a hearing held at 
the RO on July 15, 1993.  A transcript of that hearing has 
been associated with the record on appeal.

This case was before the Board previously in March 1997 when 
it was remanded for additional development.  The requested 
development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  A back disorder was not incurred in service.

3.  A bilateral hip disability was not incurred in service.

4.  Bilateral rotator cuff impingement was incurred in 
service.

5.  Cervical spondylitis was incurred in service.

6.  Post traumatic headaches were incurred in service.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to service connection for a 
back disorder.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1998).

2.  The appellant is not entitled to service connection for a 
bilateral hip disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).

3.  The appellant is entitled to service connection for 
bilateral rotator cuff impingement.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

4.  The appellant is entitled to service connection for 
cervical spondylitis.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).

5.  The appellant is entitled to service connection for post 
traumatic headaches.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that, at the appellant's 
enlistment examination in October 1979, the appellant 
indicated that he had experienced or was experiencing 
frequent or severe headaches.  The examiner noted that the 
appellant's headaches were due to lack of sleep and tension.

In June 1980 the appellant was treated for contusions of both 
shoulders and complaints of left shoulder pain resulting from 
a parachute jump.  Physical examination revealed no deformity 
of the shoulders, with point tenderness distal to the 
clavicle of the shoulder.  The appellant had full active 
range of motion, with plus 4 grip strength and normal pulses.  
An x-ray examination of the appellant's left shoulder was 
negative.

The appellant was placed on quarters for two days and on 
profile for 14 days for a shoulder and neck injury.

In July 1980 the appellant complained of stomach cramps, 
diarrhea, and headache.  The examiner concluded that the 
examination was "[b]enign."

In October 1980 the appellant complained of headaches for 
three days.  The examiner diagnosed "possible tension 
headache."

In December 1980 the appellant reported that an MP had 
grabbed him by the throat.  He complained of an inability to 
swallow and trouble with his neck, particularly in the left 
anterior cervical spine.  Physical examination revealed a 
hematoma of the left sternocleidomastoid and erythematous 
marks below both clavicles, secondary to apparent manual 
trauma.  An x-ray examination of the appellant's neck was 
normal.

The December 1980 separation examination report lists a 
normal clinical evaluation of the appellant's upper and lower 
extremities and musculoskeletal system, without any mention 
of a back, neck, bilateral shoulder, or bilateral hip 
disorder shown.

The appellant indicated that he had experienced or was 
experiencing frequent or severe headaches.  The examiner 
recorded that the appellant's complaints of headaches were 
secondary to dental disease.  The neurologic examination was 
normal.

In April 1984 the appellant was treated as a VA outpatient 
for complaints of low back pain for "some time."  An x-ray 
examination of the appellant's lumbar spine was negative.  
The diagnosis was low back strain.

In a July 1984 statement, Charles Tucker, M.D., noted that he 
had treated the appellant for complaints of back pain.

In a March 1992 statement, Ralph Ungerank, D.C., stated that 
he had examined the appellant on March 6, 1992.  He noted 
nerve interference in the appellant's spine at C-1 and C-2; 
T-5,6, and 12; and L-5 vertebrae.  The right and left 
sacroiliac muscle test revealed very weak anterio-lateral 
flexor muscles of the right cervical spine.

An x-ray examination revealed a rotation of the pelvis 
anterior on the right causing a mild S compensatory scoliosis 
of the spine, causing misaligned vertebrae resulting in 
severe nerve interference at C-1 and C-2; T-5, 6, and 12; and 
L-5 vertebrae and the right and left sacroiliac.

Dr. Ungerank diagnosed spinal bio-mechanical imbalance 
resulting in subluxations causing nerve interference at C-1 
and C2; T-5, 6, and 12; and L-5 vertebrae, the right and left 
sacroiliac and severely pulled anterio-lateral flexor muscles 
of the right cervical spine.

Dr. Ungerank opined that the appellant's ailment was caused 
by trauma resulting in excessive force on the lumbo-sacral 
and cervical spine.

In a March 1992 statement, William Relyea, M.D., noted that 
he had treated the appellant for left shoulder pain twice in 
May 1988 and for shoulder pain in August 1988.

At a June 1992 VA examination, the appellant complained of 
pain in his neck, shoulders, back, and hips since his 
parachute landing fall.  Physical examination indicated 
decreased range of cervical and lumbar spine motion with 
complaints of pain.  The shoulders showed good muscular 
development, with no atrophy or tenderness to palpation, and 
normal range of motion bilaterally.  The hips demonstrated 
normal range of motion with complaints of pain.  Positive 
straight leg raises bilaterally, were recorded; but reflexes 
were intact, with no sensory deficits.

The examiner stated that the appellant was status post back, 
neck, hip, and shoulder injuries secondary to a parachute 
jump.

X-ray examination disclosed a normal cervical spine, normal 
shoulders, normal hips, and minimal osteopenia (slightly 
decreased bone density) of the lumbar spine and congenital L5 
sacralization.

At a June 1992 VA neurologic examination the appellant 
complained of headaches since his discharge from service.  
The appellant stated that he had hit his head on the side of 
an airplane during a parachute jump and that the jolt of a 
hard parachute landing had given him a severe headache for 
several hours, without loss of consciousness.  He reported 
also having headaches after an altercation in which his head 
was banged against a wall.  He reported that he had never 
been prescribed medication or evaluated for headaches.

The examiner diagnosed post traumatic migraine headaches.

In a September 1992 statement, Dorothy Cox stated that she 
had known the appellant for three years and that he 
complained frequently of headaches, back pain, and severe 
neck pain.

In an October 1992 statement, Dennis Lowe stated that he had 
known the appellant for more than ten years and that 
appellant had had problems with his back and neck for several 
years.

In an October 1992 statement, the appellant's spouse stated 
that the appellant had severe, chronic shoulder pain, which 
caused extreme headaches.  She stated that the appellant had 
not been involved in any sort of accident other than in 
service.

In an October 1992 statement, Wilma Stout stated that she had 
known the appellant for approximately ten years and that he 
had had always had back pain, neck pain, and headaches.

In a November 1992 statement, Dr. Relyea stated that the 
appellant had tenderness to his shoulders and trouble bending 
over.  Dr. Relyea explained that the appellant attributed his 
symptoms to a parachuting injury in 1980.  The appellant told 
Dr. Relyea that he had agreed not to list his complaints on 
his separation examination because he did not want to delay 
his separation.  Dr. Relyea opined that the appellant had a 
realistic request for consideration of disability.  Dr. 
Relyea added that x-ray examination of the appellant's back 
showed some arthritic change that was probably attributable 
to the appellant's parachute injury in service.

At the July 1993 hearing, the appellant testified that in 
June 1980 he had injured his shoulders, neck, and the upper 
part of his back in a parachute accident.  He stated also 
that he had problems also with his hips, which he attributed 
to repeated parachute jumps and landings.  He explained that 
he would occasionally "lose control" of his legs.

He stated that he did not think his separation examination 
was adequate.  He explained that he complained to the 
examiner about his pain and his inability to bend over and 
touch his toes but the examiner advised him to sign the form 
or he would be here "forever."  The appellant stated that 
he signed the form because he was "impressionable" and he 
wanted to get out of service.

The appellant described two kinds of headaches in service: 
sinus headaches that preexisted service and headaches in the 
back of his head that began in service after parachute 
jumping in June 1980.

The appellant's spouse testified that she had met him in 
March 1982.  She stated that the appellant was often in pain.  
She stated that his headaches caused a change in his 
temperament.

Private medical records from Baxter County regional hospital 
indicate that in July 1997 the appellant underwent a magnetic 
resonance imaging [MRI] scan of his cervical spine, which 
revealed mild cervical spondylosis at C4-C5 with mild 
neuroforaminal narrowing.  No significant abnormality of the 
cervical spine or thoracic spine was seen.  No disc 
herniation was noted.  No cord pathology was seen.

An MRI examination of the appellant left shoulder showed no 
evidence of a full thickness rotator cuff tear.  The 
appellant did have a prominent spur from the distal acromion.  
The examiner noted that there might be some impingement 
syndrome from the superior aspect of the rotator cuff.

A December 1997 statement by Dr. Relyea indicates that the 
appellant received a severe injury to the left side of his 
shoulder and back when an eighteen-wheeler went through his 
trailer.  Dr. Relyea noted that the appellant was symptomatic 
with pain and required period injections of cortisone and 
medication for analgesia.  Dr. Relyea stated that he was 
"certain that this injury may have aggravated [the 
appellant's] parachute injury[,] which he sustained in 
service."

At March 1998 VA orthopedic examination, the examiner 
reviewed the appellant's claims folder, including the 
appellant's March 1992 account of his in service injuries.  
The appellant complained of pain in his neck, headache, pain 
in his shoulders, low back, and upper back.

X-ray examination of the appellant's shoulders revealed no 
pathological process.  X-ray examination of the appellant 
cervical spine showed good configuration of the cervical 
spine, with well-formed interspaces and large transverse 
processes at C-7.  X-ray examination of the appellant's 
lumber spine revealed L5 to be sacralized.  X-ray examination 
of the appellant's pelvis revealed no evidence of a 
pathological process within the hip joints or sacroiliac 
articulations.

The examiner diagnosed bilateral rotator cuff impingement; 
congenital deformity of the lumbar spine; recurrent lumbar 
sprain, postural; cervical spondylitis of undetermined 
etiology; and intermittent referred hip pain.

The examiner stated that the appellant had areas of multiple 
symptoms that were painful but not accompanied yet by large 
amounts of anatomical mass damage.  The examiner explained 
that the etiology of the appellant's low back condition was 
that of a chronic low back strained that was superimposed on 
a congenital structural variance.  The examiner opined that 
the appellant's neck pain might be the forerunner of pending 
joint or bone disorders that were not yet visible.  The 
examiner stated that pain that radiated from the neck into 
the upper cervicothoracic area was on a referred basis.  The 
examiner opined that the appellant's shoulders represented 
intermittent impingement of the rotator cuff.  The examiner 
stated that the appellant's hip symptoms were referred from 
the low back and were not by or of the hip joint.

The examiner concluded that the appellant had multiple areas 
of pain.  The examiner stated that the appellant had always 
prided himself on his physique and that he felt a sense of 
loss.  The examiner opined that the appellant had pain and 
that his reaction was unique.

The examiner added that the appellant's history indicated 
that his difficulty started with the traumatic events in 
service.  The examiner stated that he found it difficult to 
rationalize a process instigated by trauma seventeen years 
previously that had not developed some type of outstanding 
physical landmark that could be identified as a producer of 
symptoms.  The examiner stated further that the events 
described by the appellant had had a total effect on his 
person both physically and psychologically.

In an addendum to the examination report, the VA orthopedist 
indicated that he had reviewed the December 1997 statement by 
Dr. Relyea and the July 1997 MRI reports.  The orthopedist 
stated that the MRI reports lent credence to his opinion of 
rotator cuff impingement and his diagnosis of cervical 
spondylitis.

He concluded that an etiological factor had been found for 
explanation of symptoms in the appellant's shoulder and neck 
and that, from an anatomical standpoint, this process had 
been instigated seventeen years previously and still did not 
show any outstanding neurological or anatomical defect 
productive of large amounts of anatomical mass damage.

At a March 1998 VA neurologic examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
complained of "sinus headaches," which had preexisted 
service and caused pain in the maxillary areas.  The 
appellant complained also of daily headaches, which began 
immediately after a parachute accident in 1980 and produced 
pain bioccipitally.

The examiner diagnosed post traumatic chronic muscle tension-
type headaches, which are most probably exacerbated by 
analgesic rebound headaches.  The examiner added that these 
were not incapacitating and that the neurologic examination 
was within normal limits.

The examiner diagnosed also history consistent with seasonal 
rhinitis associated with maxillary pain and unrelated to the 
post traumatic headaches.

In a July 1998 addendum to the March 1998 examination report, 
the VA neurologist indicated that he had reviewed the 
December 1997 statement by Dr. Relyea and the July 1997 MRI 
reports.  He stated that his diagnostic impression from March 
1998 was unchanged.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998).
  It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

1.  Back disorder

The appellant has presented medical evidence containing a 
diagnosis of chronic lumbar strain.  Dr. Relyea has related 
the appellant's back injury to an inservice incident.  
Assuming the credibility of this evidence, the claim must be 
said to be plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes some medical evidence that the appellant 
has a back disorder that was incurred in service.  It also 
includes medical evidence that is not favorable to his claim.  
Therefore, the evidence must be assessed, including an 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
March 1992 statement by Dr. Ungerank, the November 1992 and 
December 1997 statements by Dr. Relyea, and the appellant's 
testimony at the July 1993 hearing.  Evidence not favorable 
to his claim includes the appellant's service medical 
records, the June 1992 VA examination, and the March 1998 VA 
orthopedic examination.  The preponderance of the evidence is 
against the claim for service connection for a back disorder, 
because the medical evidence unfavorable to his claim is more 
persuasive and of greater weight than the favorable medical 
evidence.

Review of the appellant's service medical records divulges no 
complaint, symptomatology, or finding referable to a back 
disorder.  

The examiner at the June 1992 VA examination did not diagnose 
a current back disability although he noted the appellant's 
alleged prior injury.

At the March 1998 VA examination, the examiner diagnosed a 
congenital deformity of the lumbar spine and postural, 
recurrent lumbar sprain.  He explained that the appellant's 
low back disability was a chronic low back strain, which 
resulted from a congenital structural variance.  The VA 
examiner reviewed the appellant's entire claims folder.  He 
examined the appellant and reviewed x-ray reports of the 
appellant's spine.

In contrast, in both of his statements, Dr. Relyea relies 
heavily on the appellant's reported history of an inservice 
injury.  This history is not supported by the appellant's 
service medical records.  Further, Dr. Relyea provided little 
explanation for his conclusion that the appellant's current 
complaints were relate to an inservice injury.

Dr. Ungerank's opinion provides only tangential support for 
the appellant's claim in that, although he attributed the 
appellant's back disability to trauma, he did not state that 
the trauma occurred in service.  Further, Dr. Ungerank 
provided no rationale for his opinion.

Because the March 1998 VA examination is based on a more 
complete history and an examination of all of the evidence in 
the claims folder and is supported by the appellant's service 
medical records, and because the examiner provided a clear 
rationale for the conclusions reached, the March 1998 
examination is more persuasive than statements by appellant, 
Dr. Relyea, and Dr. Ungerank.  Further, it is consistent with 
the June 1992 VA examination.

The evidence against the appellant's claim is more probative 
and of greater weight and, based on this evidence, it is 
found as fact that the appellant does not have a back 
disability as a result of any incident or injury in service.  
Accordingly, for the reasons and bases given above, the 
preponderance of the evidence is against the claim for 
service connection for a back disability.


2.  Bilateral hip disability

The appellant has presented medical evidence from Dr. Relyea 
that he has a bilateral hip disability related to an injury 
in service.  Assuming the credibility of this evidence, the 
claim must be said to be plausible, and therefore well 
grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes some medical evidence that the appellant 
has a bilateral hip disability that was incurred in service.  
It also includes medical evidence that is not favorable to 
his claim.  Therefore, the evidence must be assessed, 
including an analysis of the credibility and probative value 
of the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
November 1992 statement by Dr. Relyea and the appellant's 
testimony at the July 1993 hearing.  Evidence not favorable 
to his claim includes the appellant's service medical 
records, the June 1992 VA examination, and the March 1998 VA 
orthopedic examination.  The preponderance of the evidence is 
against the claim for service connection for a back disorder, 
because the medical evidence unfavorable to his claim is more 
persuasive and of greater weight than the favorable medical 
evidence.

Review of the appellant's service medical records divulges no 
complaint, symptomatology, or finding referable to a 
bilateral hip disorder.  

The examiner at the June 1992 VA examination did not diagnose 
a current hip disability although he noted the appellant's 
alleged prior injury.

At the March 1998 VA examination, the examiner diagnosed a 
congenital deformity of the lumbar spine and postural, 
recurrent lumbar sprain.  He explained that the appellant's 
low back disability was a chronic low back strain, which 
resulted from a congenital structural variance.  He explained 
that the appellant's hip symptoms were referred from the low 
back and were not from the hip joint.  The VA examiner 
reviewed the appellant's entire claims folder.  He examined 
the appellant and reviewed x-ray reports of the appellant's 
pelvis.

In contrast, Dr. Relyea relied heavily on the appellant's 
reported history of an inservice injury.  This history is not 
supported by the appellant's service medical records.  
Further, Dr. Relyea provided little explanation for his 
conclusion that the appellant's current complaints were 
relate to an inservice injury.  Finally, Dr. Relyea is vague 
regarding the extent of the appellant's disability, noting 
only that the appellant has difficulty bending over.  It is 
unclear whether he considers the appellant to have a hip 
disability.

Because the March 1998 VA examination is based on a more 
complete history and an examination of all of the evidence in 
the claims folder and is supported by the appellant's service 
medical records, and because the examiner provided a clear 
rationale for the conclusions reached, the March 1998 
examination is more persuasive than statements by appellant 
and Dr. Relyea.  Further, it is consistent with the June 1992 
VA examination.

The evidence against the appellant's claim is more probative 
and of greater weight and, based on this evidence, it is 
found as fact that the appellant does not have a bilateral 
hip disability as a result of any incident or injury in 
service.  Accordingly, for the reasons and bases given above, 
the preponderance of the evidence is against the claim for 
service connection for a bilateral hip disability.


3.  Bilateral shoulder disability

The appellant has presented medical evidence containing a 
diagnosis of bilateral rotator cuff impingement.  The VA 
orthopedist at the March 1998 VA examination attributed the 
appellant's bilateral shoulder disability to an injury 
seventeen years previously in service.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes medical evidence that the appellant has 
bilateral rotator cuff impingement.  It also includes medical 
evidence that is not favorable to his claim.  Therefore, the 
evidence must be assessed, including an analysis of the 
credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
March 1998 VA examination, private medical records from 
Baxter County Regional Hospital, the November 1992 and 
December 1997 statements by Dr. Relyea, the appellant's 
service medical records, and the appellant's testimony at the 
July 1993 hearing.  Evidence not favorable to his claim 
includes the appellant's service medical records.  The 
preponderance of the evidence is in favor of the claim for 
service connection for a bilateral shoulder disability, 
because the medical evidence favorable to his claim is more 
persuasive and of greater weight than the unfavorable medical 
evidence.

The VA examiner at the March 1998 VA examination revealed the 
appellant's entire claims folder and determined that the 
appellant had rotator cuff impingement as a result of his 
parachute accident in June 1980.  Although the appellant's 
service medical records, including the separation examination 
and an x-ray examination of his left shoulder, do not show a 
bilateral shoulder disability, greater weight is given to the 
careful review of the appellant's claims folder and 
examination of the appellant conducted in March 1998.

Because the March 1998 VA examination is based on a complete 
history and because the examiner provided a clear rationale 
for the conclusions reached, the evidence in favor of the 
appellant's claim is more probative and of greater weight 
and, based on this evidence, it is found as fact that the 
appellant does have bilateral rotator cuff impingement that 
was incurred in service.  Accordingly, for the reasons and 
bases given above, the preponderance of the evidence favors 
the claim for service connection for bilateral rotator cuff 
impingement.


4.  Neck disorder

The appellant has presented medical evidence containing a 
diagnosis of bilateral rotator cuff impingement.  The VA 
orthopedist at the March 1998 VA examination attributed the 
appellant's bilateral shoulder disability to an injury 
seventeen years previously in service.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes medical evidence that the appellant has 
bilateral rotator cuff impingement.  It also includes medical 
evidence that is not favorable to his claim.  Therefore, the 
evidence must be assessed, including an analysis of the 
credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
March 1992 statement by Dr. Ungerank, the March 1998 VA 
examination, private medical records from Baxter County 
Regional Hospital, the appellant's service medical records, 
and the appellant's testimony at the July 1993 hearing.  
Evidence not favorable to his claim includes the appellant's 
service medical records.  The preponderance of the evidence 
is in favor of the claim for service connection for a neck 
disability, because the medical evidence favorable to his 
claim is more persuasive and of greater weight than the 
unfavorable medical evidence.

The VA examiner at the March 1998 VA examination revealed the 
appellant's entire claims folder and determined that the 
appellant had cervical spondylitis as a result of his 
parachute accident in June 1980.  Although the appellant's 
service medical records, including the separation 
examination, do not show a neck disability, greater weight is 
given to the careful review of the appellant's claims folder 
and examination of the appellant conducted in March 1998.

Further, although the examiner's conclusion in the March 1998 
VA examination is ambiguous as to the cause of the 
appellant's neck disability, in the addendum to that report, 
he removes the ambiguity.  In the original report he 
diagnosed cervical spondylitis of undetermined etiology.  He 
then noted that the appellant's difficulty started with 
traumatic events in service.  However, in the addendum to his 
examination, after reviewing additional medical records, he 
stated clearly that the etiology of the symptoms in the 
appellant's neck was the trauma seventeen years previously.

Because the March 1998 VA examination is based on a complete 
history and because the examiner provided a clear rationale 
for the conclusions reached, the evidence in favor of the 
appellant's claim is more probative and of greater weight 
and, based on this evidence, it is found as fact that the 
appellant does have cervical spondylitis that was incurred in 
service.  Accordingly, for the reasons and bases given above, 
the preponderance of the evidence favors the claim for 
service connection for cervical spondylitis.


5.  Post traumatic headaches

The appellant has presented medical evidence containing two 
diagnoses of post traumatic headaches.  Both examiners based 
their diagnosis on the appellant's reported description of 
headaches following the June 1980 parachuting accident.  
Assuming the credibility of this evidence, the claim must be 
said to be plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes some medical evidence that the appellant 
has post traumatic headaches from an inservice injury.  It 
also includes medical evidence that is not favorable to his 
claim.  Therefore, the evidence must be assessed, including 
an analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
VA examinations in June 1992 and March 1998 and the 
appellant's testimony at the July 1993 hearing.  Evidence not 
favorable to his claim is the December 1980 separation 
examination, which recorded headaches secondary to dental 
disease.

Although there is evidence in the record that the appellant 
suffered headaches prior to service, see 38 C.F.R. § 3.304(b) 
(1998), these headaches, whether caused by tension or lack of 
sleep, as indicated on the appellant's induction examination, 
or by sinusitis or rhinitis, as suggested by the appellant, 
were distinguished from the post traumatic headaches by the 
examiner at the March 1998 VA examination.  The appellant has 
not claimed that these headaches were aggravated in service.  
See 38 C.F.R. § 3.306 (1998).

Although the appellant's parachuting accident is documented 
by his service medical records, the only evidence of 
headaches in service following immediately the appellant's 
parachuting accident is the appellant's testimony.  Although 
the appellant is not competent to diagnose his complaints or 
relate them to an inservice incident or injury, the VA 
examiners have done that.  The examiners discussed the 
history reported by the appellant and, by diagnosing "post 
traumatic" headaches, linked implicitly the appellant's 
headaches to the trauma of the accident in service.

Although the absence of further evidence of post traumatic 
headaches in the appellant's service medical records weighs 
heavily in the judgment of the appellant's claim, the 
evidence is at least in equipoise, and, with application of 
the "benefit of the doubt" doctrine, 38 U.S.C.A. § 5107(b) 
(1991); 38 C.F.R. § 3.102 (1998), service connection for post 
traumatic headaches is warranted.



ORDER

Service connection for a back disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for bilateral rotator cuff impingement is 
granted.

Service connection for cervical spondylitis is granted.

Service connection for post traumatic headaches is granted.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

